DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins 8,753,180.

Independent Claims 1, 11-12: Hutchins discloses a system for removing biomass from a stem used by the method of claims 11-12, the system comprising: 
a frame (112, 114) having a plurality of leg members (at 105, 106 as seen in Fig. 2) extending in a vertical direction, and transverse members (unnumbered, seen in Fig. 2) connected to the leg members so as to be perpendicular to the leg members and extend in a length direction of the frame; 
a conveyor mechanism (116) which moves the stem in a horizontal conveying direction (X, see col. 5, lns. 5-9) from an inlet end (at 105) of the conveyor mechanism to an outlet end (at 106) of the conveyor mechanism, the conveyor mechanism being connected to an upper portion of the frame (114); 
a first motor (200) and a first transmission (201) arranged above the conveyor mechanism and attached to the frame, the first motor and first transmission being arranged to drive the conveyor mechanism; 
a pair of rollers (118a, 118b) arranged to exert a rubbing force between each other for removing the biomass from the stem; 
a second motor (220) and a second transmission (221) supported by the frame, the second motor and second transmission being arranged to counter-rotate (Fig. 5A) the pair of rollers; and 
wherein a first axial end of each roller (Fig. 5A) is connected to an inlet end side of the conveyor mechanism and a second axial end of each roller (Fig. 5C) is connected to the second transmission such that the rollers are angled downward from the first axial ends of the rollers at the inlet end side of the conveyor mechanism to the second axial ends of the rollers (seen in Fig. 5), and 
wherein the conveyor mechanism moves the stem so as to pass between the rollers such that the rubbing force of the rollers removes the biomass from the stem, and such that the rubbing force for removing the biomass moves downward along the stem as the stem moves in the conveying direction, as per claims 1 and 11-12.  
However, Hutchins fails to specifically disclose a tensioning system attached to the frame, the tensioning system being arranged to exert a force which holds the stem to the conveyor mechanism, as per claims 1 and 11-12. 
The examiner takes official notice that tensioning systems are old and well-known in the chain conveyor art in order to at least provide enough tension in the chains to maintain driving connection to the motor. This same tension would also provide force for holding stems to the chain conveyor mechanism of Hutchins. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins.

Independent Claim 8: Hutchins discloses a system for removing biomass from stems, comprising: 
a frame (112, 114) having a plurality of leg members (at 105, 106 as seen in Fig. 2) extending in a vertical direction, and transverse members (the unnumbered horizontal members of the frame seen in Fig. 2) connected to the leg members so as to be perpendicular to the leg members and extend in a length direction of the frame; 
a conveyor mechanism (116) which moves a first one of the stems along a first horizontal conveying path from an inlet end (105) of the conveyor mechanism to an outlet end (106) of the conveyor mechanism; 
a first pair of rollers (118a, 118b) arranged to exert a rubbing force between each other for removing the biomass from the first one of the stems moved by the conveyor mechanism; 
a first motor (220) and a first transmission (221) supported by the frame, the first motor and first transmission being arranged to counter-rotate the first pair of rollers; 
wherein a first axial end (Fig. 5A) of each of the first pair of rollers is connected to an inlet end side of the conveyor mechanism (at 105) and a second axial end (Fig. 5C) of each of the first pair of rollers is connected to the first transmission such that the first pair of rollers are angled downward from the first axial ends of the first pair of rollers at the inlet end side of the conveyor mechanism to the second axial ends of the first pair of rollers (as seen in Fig. 5), 
wherein the conveyor mechanism moves the first one of the stems so as to pass between the first pair of rollers such that the rubbing force of the first pair of rollers removes the biomass from the first one of the stems, and such that the rubbing force for removing the biomass moves downward along the first one of the stems as the first one of the stems moves along the first horizontal conveying path, as per claim 8.
However, Hutchins fails to disclose wherein the conveyor mechanism moves a second one of the stems along a second horizontal conveying path from the inlet end of the conveyor mechanism to the outlet end of the conveyor mechanism, the conveyor mechanism being connected to an upper portion of the frame;
a second pair of rollers arranged to exert a rubbing force between each other for removing the biomass from the second one of the stems moved by the conveyor mechanism;  - 20 - 58132.0001.12697181.1KOLB001 
a second motor and a second transmission supported by the frame, the second motor and second transmission being arranged to counter-rotate the second pair of rollers; and 
a tensioning system attached to the frame, the tensioning system being arranged to exert a force which holds the stems to the conveyor mechanism, 
wherein a first axial end of each of the second pair of rollers is connected to the inlet end side of the conveyor mechanism and a second axial end of each of the second pair of rollers is connected to the second transmission such that the second pair of rollers are angled downward from the first axial ends of the second pair of rollers at the inlet end side of the conveyor mechanism to the second axial ends of the second pair of rollers, 
wherein the conveyor mechanism moves the second one of the stems so as to pass between the second pair of rollers such that the rubbing force of the second pair of rollers removes the biomass from the second one of the stems, and such that the rubbing force for removing the biomass moves downward along the second one of the stems as the second one of the stems moves along the second horizontal conveying path, as per claim 8.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second conveyor mechanism and roller pair and associated drive devices, same as that of the first system disclosed by Hutchins, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. This would allow more leaves to be removed from stems at a time, providing more efficient removal. 
The examiner takes official notice that tensioning systems are old and well-known in the chain conveyor art in order to at least provide enough tension in the chains to maintain driving connection to the motor. This same tension would also provide force for holding stems to the chain conveyor mechanism of Hutchins.

Dependent Claims 17-19: The method is disclosed as applied above. However, Hutchins fails to disclose wherein the providing of the stem comprises providing a first stem and a second stem to the conveyor mechanism, each stem having biomass attached thereto, - 24 – 58132.0001.12697181.1KOLB001
wherein the moving of the stem comprises moving the first stem along a first horizontal conveying path from the inlet end of the conveyor mechanism to the outlet end of the conveyor mechanism, and moving the second stem along a second horizontal conveying path from the inlet end to the outlet end, 
wherein the applying of the force to the conveyor mechanism comprises applying the force to the conveyor mechanism so as to hold the first and second stems to the conveyor mechanism, 
wherein the applying of the rubbing force comprises applying the rubbing force to the attached biomass so as to remove the biomass from the first and second stems, and 
wherein the moving of the rubbing force comprises moving the rubbing force downward along the first and second stems as the first and second stems move along the conveying paths, as per claim 17;
wherein the applying of the rubbing force and the moving of the rubbing force downward along the first and second stems include 
passing the first stem and attached biomass between a first pair of counter-rotating rollers arranged below the conveyor mechanism, and 
passing the second stem and attached biomass between a second pair of counter-rotating rollers arranged below the conveyor mechanism, the first pair of rollers and the second pair of rollers each being angled downward from the inlet end of the conveyor mechanism to the outlet end of the conveyor mechanism, as per claim 18;
wherein the conveyor mechanism comprises first, second, third and fourth support members, the support members being arranged alongside each other so as to define the first conveying path between mutually opposing lengthwise surfaces of the first and second support members, and so as to define the second conveying path between mutually opposing lengthwise surfaces of the third and fourth support members, 
wherein each support member includes a plurality of rotational elements, 
wherein the conveyor mechanism further comprises four conveying layers, each conveying layer forming a loop around a respective one of the support members and being supported by the rotational elements of the respective one of the support members, - 25 - 58132.0001.12697181.1KOLB001 
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, 
and wherein the moving of the first and second stems comprises 
counter-rotating the conveying layers supported by the first and second support members such that when the first stem is provided to the conveyor mechanism, the first stem is held between the conveying layers supported by the first and second support members and moved along the first conveying path, and 
counter-rotating the conveying layers supported by the third and fourth support members such that when the second stem is provided to the conveyor mechanism, the second stem is held between the conveying layers supported by the third and fourth support members and moved along the second conveying path, as per claim 19.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second conveyor mechanism and roller pair and associated drive devices, same as that of the first system disclosed by Hutchins, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. This would allow more leaves to be removed from stems at a time, providing more efficient removal. 

Claim(s) 2, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins in view of Cunningham 3,074,222.

Dependent Claim 2: The device is disclosed as applied above. Hutchins further discloses wherein the conveyor mechanism (116) further comprises two conveying layers (116a, 116b),
wherein the first motor (200) and the first transmission (201) counter-rotate (see direction arrows in Fig. 3) the conveying layers such that when the stem is placed in the inlet end (105) of the conveyor mechanism, the stem is held between the conveying layers and moved along the conveying path, as per claim 2.
However, Hutchins fails to disclose wherein the conveyor mechanism comprises two support members, each support member having a length which extends in the length direction of the frame, the support members being arranged alongside each other so as to define a conveying path between mutually opposing lengthwise surfaces of the support members, 
wherein each support member includes a plurality of rotational elements, 
each conveying layer forming a loop around a respective one of the support members and being supported by the rotational elements of the respective one of the support members, 
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, as per claim 2. 
Cunningham discloses a similar chain conveyor wherein the conveyor mechanism (76) comprises a support member (40) having a length which extends in the length direction of the frame (10), 
wherein the support member includes a plurality of rotational elements (95), 
the conveying layer (also 76) forming a loop around the support member and being supported by the rotational elements of the support member, as per claim 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support member and rotational elements of Cunningham to the chain conveyor of Hutchins in order to provide guide the chain conveyor.
In this way, it can be seen that when Hutchins conveying layers are provided with the support members and rotational elements of Cunningham that the resultant support members are arranged alongside each other so as to define a conveying path between mutually opposing lengthwise surfaces of the support members,
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, as per claim 2.

Dependent Claim 9: The system is disclosed by Hutchins as applied above. However, Hutchins fails to disclose wherein the conveyor mechanism comprises first, second, third and fourth support members, each support member having a length which extends in the length direction of the frame, the support members being arranged alongside each other so as to define the first conveying path between mutually opposing lengthwise surfaces of the first and-21- 58132.0001.12697181.1KOLB001second support members, and so as to define the second conveying path between mutually opposing lengthwise surfaces of the third and fourth support members, 
wherein the second and third support members are parallel to each other, 
wherein each support member includes a plurality of rotational elements, 
wherein the conveyor mechanism further comprises four conveying layers, each conveying layer forming a loop around a respective one of the support members and being supported by the rotational elements of the respective one of the support members, 
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, 
the system further comprising: 
a third motor and a third transmission arranged above the conveyor mechanism and attached to the frame, wherein the third motor and the third transmission counter-rotate the conveying layers supported by the first and second support members such that when the first one of the stems is placed in the inlet end of the conveyor mechanism, the first one of the stems is held between the conveying layers supported by the first and second support members and moved along the first conveying path; and 
a fourth motor and a fourth transmission arranged above the conveyor mechanism and attached to the frame, wherein the fourth motor and the fourth transmission counter-rotate the conveying layers supported by the third and fourth support members such that when the second one of the stems is placed in the inlet end of the conveyor mechanism, the second one of the stems is held between the conveying layers supported by the third and fourth support members and moved along the second conveying path, as per claim 9.  
Cunningham discloses a similar chain conveyor wherein the conveyor mechanism (76) comprises a support member (40) having a length which extends in the length direction of the frame (10), 
Wherein the support member includes a plurality of rotational elements (95), 
The conveying layer forming a loop (76) around a the support member and being supported by the rotational elements of the support member, as per claim 9. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support member and rotational elements of Cunningham to the chain conveyor of Hutchins in order to provide guide the chain conveyor.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second conveyor mechanism and roller pair and associated drive devices, same as that of the first system disclosed by Hutchins, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. This would allow more leaves to be removed from stems at a time, providing more efficient removal. 
In this way, it can be seen that when Hutchins’ conveying layers are provided with the support member of Cunningham that the resultant system will comprise first, second, third and fourth support members, each support member having a length which extends in the length direction of the frame, the support members being arranged alongside each other so as to define the first conveying path between mutually opposing lengthwise surfaces of the first and-21- 58132.0001.12697181.1KOLB001second support members, and so as to define the second conveying path between mutually opposing lengthwise surfaces of the third and fourth support members, 
wherein the second and third support members are parallel to each other, 
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, as per claim 9. 

Dependent Claim 13: The method is disclosed by Hutchins as applied above. Hutchins further discloses wherein the conveyor mechanism (116) further comprises two conveying layers (116a, 116b),
and wherein the moving of the stem comprises counter-rotating (see direction arrows of Fig. 3) the conveying layers such that when the stem is provided to the conveyor mechanism, the stem is held between the conveying layers and moved along the conveying path, as per claim 13.  
However, Hutchins fails to disclose wherein the conveyor mechanism comprises two support members arranged alongside each other so as to define the conveying path between mutually opposing lengthwise surfaces of the support members, 
wherein each support member includes a plurality of rotational elements, - 23 - 58132.0001.12697181.1KOLB001 
each conveying layer forming a loop around a respective one of the support members and being supported by the rotational elements of the respective one of the support members, 
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, as per claim 13.
Cunningham discloses a conveyor mechanism (76) comprises a support member (40) including a plurality of rotational elements (95), - 23 - 58132.0001.12697181.1KOLB001 
the conveying layer (also 76) forming a loop around the support member and being supported by the rotational elements of the support member, as per claim 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the support member and rotational elements of Cunningham to the chain conveyor of Hutchins in order to provide guide the chain conveyor.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second conveyor mechanism and roller pair and associated drive devices, same as that of the first system disclosed by Hutchins, since it has been held that mere duplication of the essential working parts of a  device involves only routine skill in the art. In re Harza, 247 F.2d 669, 124 USPQ 378. This would allow more leaves to be removed from stems at a time, providing more efficient removal. 
In this way, it can be seen that when Hutchins’s two conveying layers are provided with the support members and rotational elements of Cunningham that the resultant system comprises two support members arranged alongside each other so as to define the conveying path between mutually opposing lengthwise surfaces of the support members, and
wherein the conveying layers extend along the mutually opposing lengthwise surfaces of the support members, respectively, as per claim 13.

Allowable Subject Matter
Claims 3-7, 10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 2, 2022